551 So. 2d 1125 (1989)
Ex parte QUANG NGOC BUI.
(Re Quang Ngoc Bui v. State).
87-1423.
Supreme Court of Alabama.
July 14, 1989.
Rehearing Denied October 13, 1989.
Richard D. Shinbaum and William K. Abell, Montgomery, for petitioner.
Don Siegelman, Atty. Gen., and William D. Little, Asst. Atty. Gen., for respondent.
PER CURIAM.
Having read and considered the record, together with the briefs and arguments of counsel, this Court has concluded that the judgment of the Court of Criminal Appeals (Quang Ngoc Bui v. State, 551 So. 2d 1094 (Ala.Crim.App.1988)), must be affirmed. A.R.App.P. 39(k).
AFFIRMED.
HORNSBY, C.J.,[*] and MADDOX,* JONES, ALMON,* SHORES, ADAMS, HOUSTON,* STEAGALL and KENNEDY,* JJ., concur.
NOTES
[*]  Chief Justice HORNSBY, and Justices MADDOX, ALMON, HOUSTON, and KENNEDY did not sit at oral argument, but they have listened to the tapes of the arguments.